   Case 6:18-cr-00014-JRH-CLR Document 645 Filed 12/02/20 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


UNITED STATES OF AMERICA


     V.                                             CR 618-014-09


DERRICK RIGGS




                                      ORDER




     Defendant Derrick Riggs has filed a motion for reduction in

sentence pursuant to the compassionate release provision of 18

U.S.C. § 3582(c)(1)(A)          and   a   motion   to   appoint   counsel.      The

Government has moved to dismiss based upon a failure to exhaust

administrative remedies and otherwise opposes Defendant's motion.

Upon due consideration, the Court denies Defendant's requests for

relief.


     There is no automatic constitutional right to counsel in post-

conviction proceedings in a criminal case.                 See Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987).               In particular, the Eleventh

Circuit   has   made   clear   that   a   defendant is    not   entitled   to   the


appointment of counsel to file a motion to reduce sentence under

18 U.S.C. § 3582.        See United States v. Webb, 565 F.3d 789, 794

(11^^ Cir. 2009).      In reviewing Defendant's submissions, the Court

determines      that   the   interests     of   justice   do    not   require   the

appointment of counsel.        Accordingly, in the exercise of considered
   Case 6:18-cr-00014-JRH-CLR Document 645 Filed 12/02/20 Page 2 of 5



discretion,   Defendant's      motion      for   the   appointment    of counsel

(doc. 632) is DENIED.

       Turning now to Defendant's motion for compassionate release,

Section    3582(c)(1)(A)     requires       a    defendant    to   exhaust    his

administrative rights prior to filing the motion in the district

court.    In this case, the Government complains that Defendant only

submitted a request for Reduction in Sentence under the CARES Act

but not the compassionate release provision.                 (See Gov't Mot. to

Dismiss,   Doc.   638, Ex. A.)       Nevertheless, it appears that the

facility considered Defendant's request under the compassionate

release provision and denied relief.             (See id. at 3.)     Accordingly,

the Government's motion to dismiss (doc. 638) is DENIED.

       The compassionate release provision provides a narrow path

for a District Court to grant release to a defendant if it finds

that "extraordinary and compelling reasons" warrant such relief

and that release is "consistent with applicable policy statements

issued by the [United States] Sentencing Commission."                  18 U.S.C.

§ 3582(c)(1)(A).      Section      IBI.13 of the        Sentencing     Guidelines

provides    the   applicable      policy    statement,     explaining     that   a

sentence reduction may be ordered where a court determines, upon

consideration of the factors set forth in 18 U.S.C. § 3553(a),

that   "extraordinary      and    compelling       reasons"    exist    and   the

defendant does not present a danger to the safety of any other

person or the community.         U.S.S.G. § 1B1.13.       The application note
     Case 6:18-cr-00014-JRH-CLR Document 645 Filed 12/02/20 Page 3 of 5



to   this      policy      statement      lists        three       specific     examples    of

extraordinary and compelling reasons to consider reduction of a

defendant's         sentence      under     §        3582(c)(1)(A):       (1)    a     medical

condition; (2) advanced age; and (3) family circumstances. Id.

n.l(A)-(C).         A fourth catch-all category provides: "'As determined

by the Director of the Bureau of Prisons, there exists in the

defendant's         case   an   extraordinary          and    compelling      reason     other

than,     or     in     combination         with,"          the     aforementioned       three

categories.         Id. n.l(D) (emphasis added).

        In this case, the medical records submitted by the Government

show that Defendant is obese,^ and obesity is a condition that

places a person "'at increased risk of severe illness from COVID-

19."    See Centers for Disease Control & Prevention, People with

Certain Medical Conditions^ available at https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited on December 1, 2020). In its

response, the         Government concedes that                    Defendant's obesity, in

conjunction with the potential adverse effects to him should he

contract       COVID-19,        qualifies       as    a     serious    medical       condition

equating       to     an   ""extraordinary            and     compelling"       reason     for

compassionate release.              (See Gov't Resp. in Opp'n at 17.)                      The



1 The CDC defines obesity as a Body Mass Index of at least 30 but
less than 40. Severe obesity is greater than 40 BMI. Defendant's
BMI has been between 32 and 32.9 in the past year. (Gov't Resp.
in Opp'n, Doc. 638, Ex. C, at 28.)
      Case 6:18-cr-00014-JRH-CLR Document 645 Filed 12/02/20 Page 4 of 5



Court is       not so    readily     convinced     because     Defendant's      medical

records show that he is 44 years old, is relatively healthy, and

receives responsive and appropriate medical care.                       (See id., Ex.

C.)     In fact. Defendant contracted COVID-19 in July, was isolated,

and appears to have been asymptomatic.                 (Id. at 1.)       Accordingly,

whether Defendant has established that he is uniquely positioned

to warrant compassionate release based solely upon his obesity is

a very close question.           Nevertheless, the Court will accept that he

meets    the    serious      medical      condition    category   based      upon   the

Government's concession.


        The Court, however, retains discretion over whether to grant

relief and must weigh the sentencing factors of 18 U.S.C. § 3553(a)

prior to release.            See 18 U.S.C. § 3582(c)(1)(A).              Upon careful

consideration         thereof,   the      Court   particularly     notes     that   the

nature of his offense, the history and characteristics of this

Defendant,      and    the    need   to    protect    the    public     weigh   against

reducing his sentence to time served.                 Defendant has a significant

criminal history.            He was originally charged with a conspiracy

count as well as the offense of conviction, possession with the

intent to distribute.            Through his plea agreement dismissing the

conspiracy      count.       Defendant     avoided     exposure    to    a   potential

mandatory minimum sentence of ten years.                    As it is. Defendant has

two and a half years of his nearly six-and-a-half-year sentence

remaining.      Early release of this Defendant would fail to reflect
      Case 6:18-cr-00014-JRH-CLR Document 645 Filed 12/02/20 Page 5 of 5



the    seriousness     of   his   offense,   promote    respect   for     the   law,

provide just punishment, and afford adequate deterrence.                  In short,

reducing his sentence at this time would not be consistent with

the statutory purposes of sentencing.

        Upon   the   foregoing.    Defendant   Derrick    Riggs's    motion      for

compassionate release {doc. 631) is DENIED.2

        ORDER ENTERED at Augusta, Georgia, this            ^^day of December,
2020.




                                                                  CHIEF   JUDGE

                                             UNITED/STATES DISTRICT COURT
                                                  :rn   district of Georgia




2  The Court notes that Defendant's motion complains about the
conditions of his confinement in the context of the BOP's response
to the COVID-19 pandemic. To the extent that Defendant challenges
the conditions of his confinement, he must do so through a civil
lawsuit brought pursuant to 42 U.S.C. § 1983.
